DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7, 9-16 and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach in response to detecting the first external input: start a timer; monitor for detection by one of: (i) the image capturing device; and (ii) the microphone of a second external input by the subject that is associated with the subject being ready to have an image of the subject captured; monitor for expiration of the timer; restart the timer in response to detecting, prior to the timer expiring and before detecting the second external input, a third external input by the subject that corresponds to a request for more time to become ready; in response to the timer expiring, discontinue detection of the second external input when taken in combination with all the limitations of the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
May 25, 2021